Title: From James Madison to Richard Peters, 22 February 1823
From: Madison, James
To: Peters, Richard


                
                    Dear Sir
                    Montpellier Feby. 22. 1823
                
                I have recd. the copy of your Agricultural Address in Jany. last, which I have read with much pleasure, and as always, not without finding instructive ideas. You have done very right in taking occasion to record the fact which shews that your Society is the Mother of the American family, and to present a fair view of its public services; with respect to which you might say, tho’ you will not say “quorum pars Maxima fui.”
                You will pardon me for noting an error in the reference to the Resolutions of the Albemarle Society, as requesting the co-operation of the

Societies in other States. The request was addressed to the other Societies in this State. I must take the blame in part at least to myself. I ought to have let it appear, when I forwarded you a Copy, that it was a friendly only not an official Communication. With my continued esteem & all my best wishes
                
                    James Madison
                
            